 ROANE HOSIERY, INC.RoaneHosiery,IncorporatedandInternationalUnion of District50, UMWA. Cases 10-CA-7738and 10-CA-7750December 15, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn September 10, 1969, Trial Examiner Alba B.Martin issued his Decision in the above-entitledcase, finding that the Respondent had engaged inand wasengagingincertain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. The Trial Examiner further found that theRespondent had notengagedin certain other unfairlabor practices alleged in the complaint. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,RoaneHosiery,Incorporated,Kingston,Tennessee,itsofficers,agents, successors,and assigns,shall take the actionsetforth in the Trial Examiner's RecommendedOrder.'We are satisfied that this record justifies the conclusionthat theRespondent was unlawfully motivated in dischargingTaylor. Cf.N.L.R.Bv.Melrose ProcessingCo.,351 F.2d 693 (C.A. 8), enfg. 151 NLRB 1352We thereforefind it unnecessary to adopt the Trial Examiner's statement(inpartIII,A, 2, of hisDecision)that absentproof thatRespondent'shostility towardsthe Union,as revealedinCase 169 NLRB No. 146, hadbeen nullified or abandoned,itsexistencemay be presumed to havecontinued until at least the hearing herein.119represented by counsel and a representative of the Union,Mr. Tom Johnson, present in the courtroom, was heardbeforeme in Kingston, Tennessee, on June 10 and 11,1969, on complaint of the General Counsel and answer ofRoane Hosiery, Incorporated, Respondent herein.' Theissues litigated were whether Respondent discharged twofixers,Lawrence T. Taylor on April 4, 1969, and SidneyW.Webb on April 14, 1969, because of their unionactivities,inordertodiscouragemembershipandparticipation in the Union, and because they had testifiedin a prior proceeding shortly before their discharge. TheGeneral Counsel contended and Respondent denied thatRespondent violated Section 8(a)(3), (4), and (1) of theNational Labor Relations Act, as amended, 29 U.S.C.Sec. 151,et seq.,herein called the Act.After the hearing the General Counsel and Respondentfiled helpful briefs, which have been carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Tennessee corporation maintaining itsprincipalofficeand place of business at Harriman,Tennessee, is engaged in the manufacture and sale ofladies'hosiery.During the calendar year prior to theissuanceofthecomplaintonMay 15, 1969, arepresentativeperiod,Respondent sold and shippedproducts valued in excess of $50,000 from its Harrimanplant and office directly to customers outside the State ofTennessee.Respondent admitted and I find that at alltimesmaterial herein it has been and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDInternationalUnion of District50,UMWA,hereincalled theUnion, is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background Facts1.Organizing campaign and Board casesSince the spring of 1967 certain of Respondent'semployees including the two alleged discriminatees herein,assisted by the Union, have been trying to organize theplant at Harriman. Thus far they have not gotten as far asan election. During this period two unfair labor practiceproceedings have been litigated, and this one is the third.At the request of the parties I took and take officialnotice of the first two proceedings.In case 169 NLRB No. 146, the Board held that inApril1967RespondentviolatedtheActbyaninterrogation of an employee concerning the Union, andby Evans Kerley's threat to discharge Sidney W. Webb ifTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial Examiner: This consolidatedproceeding,with the General Counsel and Respondent'In Case 10-CA-7738 theUnion filed the chargeon April9, 1969, andthe first amended charge on May 9, 1969. In Case 10-CA-7750 the Unionfiled the charge on April 16,1969, and the first amended charge on May 9,1969180 NLRB No. 15 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe continued to talk with other employees about theUnionand its organizational activities.Respondentrefused to comply by posting the prescribed notice and thecase is now in the Court of Appeals for the Sixth Circuitfor enforcement.The hearing in the second case,10-CA-7536,was heldbefore Trial Examiner Eugene F.Frey on January 3 andFebruary 14 and 15, 1969.At the time of Taylor'sdischarge on April 4, 1969, and Webb'sdischarge onApril 14, 1969, the Trial Examiner'sDecision had notissued.The case involved whether Respondent violatedSection8(aX3) and(1)of the Act by prohibitingemployees from circulating petitions and holding meetingsduring"break"time, and by accusing Webb of bad workwith a threat of an adverse report in his record. On May23, 1969,Trial Examiner Frey recommended dismissingthe complaint.In the absence of any exceptions to TrialExaminer Frey'sDecision,on June 20,1969, the Boardentered an Order dismissing the complaint in its entirety.2.Webb's and Taylor's union activity and givingtestimony,and Respondent's knowledge thereofThe record showed that Taylor and Webb were amongthe employees actively promoting the Union in the plantand in Harriman,a town of approximately 10,000inhabitants in 1967.They signed union cards,tried topersuade others to, assisted organizers in handbilling theplant between shifts,visitedhomes of employees withunion representatives, to solicit employees; and generallytalked up the Union whenever they could from 1967 to thepresent.At the beginning,inMarch and April 1967, theywore union buttons on their breast pockets in the plant;andWebb testified that he did so again in January andFebruary 1969.Taylor was the employee who, in February 1967, madethe initial contact with the Union in an effort to get it totry to organize the plant.He signed a union card onFebruary 10, 1967.At all times since then he has keptunion cards at hand so as to have them available for thosewho would sign.As he was distributing at a plant gate ahandbillwhich contained a blank union authorizationcard,in the spring of 1967, Taylor offered one of thehandbills to Supervisor Swicegood, who refused and shookhishead negatively.Beforeme Superintendent Kerleyadmitted that he knew Taylor was active in the Unionsomething like 2 years ago and that he knew Taylor washanding out "some cards"at a gate,that Taylor had beenseen doing it.Webb testified for the General Counsel in both earliercases, and filed the charge in the second case.Taylortestified in the second case.Respondent was representedby counsel at these proceedings and of course knew thatthese two dischargees testified against it.From theirpresence as witnesses and from their testimony there canbe no question but that Respondent knew that bothTaylor and Webb were very active for the Union, andperhaps the most active union adherents in the plant. TheBoard has found in case 169 NLRB No. 146 that Kerleywas so hostile to the Union as to threaten Webb withdischarge if he continued to talk with employees about theUnion and its activities.In the absence of any proof thatKerley's hostility towards the Union has been nullified orabandoned,itsexistencemay be presumed to havecontinued up until at least the hearing herein, whichincludes timewithin the 10(b) period.'The Board'sexperience is that such hostility manifests itself in somesituations against those who testify against Respondent inBoard proceedings.B.Dischargeof Lawrence T Taylor1.Custom and practice concerning machine beltsEach of the knitting machines had at least one leatherbelt, about three quarters inch wide and varying in lengthbut about 7 feet long. One of the duties of fixers was tosee that the belts on the knitting machines were insufficiently good shape to make the machines operate withsufficient speed.Respondent wants the machines to runfast to yield high production. This meant that from timeto time belts had to be removed from machines andreplaced.The fixers cut new belts of appropriate lengthfrom a large spool of leather already in the proper width.When a belt should be removed and replaced was left tothe judgment of the fixer. It was not proven thatmanagement ever second-guessed the fixer as to what beltsshould or should not be removed.Removed belts were considered waste and were thrownon the floor or in the trash. Frequently they were takenhome by the fixer who removed them, or by otheremployees. They were taken from the plant at the end ofthe shift openly and with no secrecy. Sometimes a fixerwould put beltshe was goingto take home on his toolboxduring his shift. The toolbox was at the end of a row ofmachines where anyone passing could see it and the beltson it. As Supervisor Swicegood admitted, "This has beengoingon with the belts as long as I have been at the mill.As long as I remember men have been carrying beltsout."Swicegood has been supervisor over the samedepartment for 8 years.There was considerable testimony as to whether it wasnecessary to ask for permission each time a removed beltwas taken from the plant. The record established thatcertainly therewas no hard and fast rule that wasuniversally understood. The practice of taking the beltshome was confined to a few employees and they weretrusted bymanagementto remove from the machines andtake home only worn out belts of no more value toRespondent. Under the circumstances it was not necessaryfor management to see and approve of the taking of eachbelt that was removed. Of note in this connection is thaton cross-examination Kerley admitted that he has not evertold employees who ask for the belts that they must askhim each time they carry a belt out.Virgil Peters, a knitter who by his demeanor impressedme as a credible witness, credibly testified that for thepast 6 years he has been taking the removed belts homewhenever he could find them, that he does so several timesa week. Peters credibly testified that several months agoSupervisor Swicegood asked him what he did with thebeltsand Peters told him. Swicegood replied he justwanted to know, that they were going to be thrown awayanyway. Peters credibly testified that sometime in 1969 heasked Superintendent Kerley if he could take "the belts"home, and Kerley replied that it was all right. Peterscredibly testified that prior to Taylor's discharge it wasnot his custom to askeach timeif he could take the beltshome, and that he has never seen any employee asking forpermission to take them home.Another witness who by his demeanor impressed me asa credible witness was Gillis Taylor, another fixer. He isno kin Lawrence T. Taylor. Gillis Taylor credibly testified'ParamountCap Manufacturing Co,119NLRB 785, 799, enfd. 260F.2d 109 (C.A. 8). ROANE HOSIERY, INC.121that he always takes home the belts he removes frommachines, that usually he tells one of the six supervisorsthat he is going to take them and he says "all right," thatsometimes he leaves them on his toolbox during his shiftand takes them from the plant without saying anything toany supervisor and without getting specific permission totake those particular belts home.The record showed that in addition to Peters and GillisTaylor, the following took belts home from time to timeEarl Brooks, Smith, Shelling, Gary, R.C. Tapp, and RoyCochran. Of these six the only one specifically shown bythe record to have asked and been granted permission wasCochran.In all the years that belts have been removed from theplant by employees, Lawrence T. Taylor is the only onewho has been stopped at the door as he left with some,and discharged allegedly for starting out of the plant withcompany property.The record showed that the number of belts removedfrom themachinesby a given fixer would vary from dayto day Each fixer took care of 90 machines. Lawrence T.Taylor credibly testified that he might remove 8 or 10 in aday and then not remove any for a week. Virgil Peterscredibly testified that some days 3 or 4 belts are removed,thatwhen the company used to have a "belts cutter"whose duty was to shorten or replace belts, he has seenmore than 6 belts removed in a day. Fixer Gillis Taylorcredibly testified that the largest number of belts he hasever "cut" in a day was perhaps 6, 8, or 10. By "cut" hemeant removed from the machine to shorten and splice itand put it back on the machine.2.Stopping and discharging TaylorLawrence T. Taylor,hereincalled Taylor, worked forRespondent for almost 16 years, the last 12 of which as afixer.At the time of his discharge on April 4, 1969,Taylor worked on the first shift, from 7 a.m. to 3 p.m.under Supervisor Newton Swicegood and Evans Kerley,superintendent of the knitting department. Kerley hadabout 185 employees under him, mostly knitters andfixersThese employees took care of the over 1600knittingmachines. SuperintendentKerleytestified thatTaylor was a good worker.Some 3 or 4 years before the events of April 3 and 4,1969, Lawrence Taylor askedSuperintendentKerley if hecould have some of the old belts and Kerley told him,according to the latter's testimony, that he could have allof the old brokenoneshewanted.AlthoughKerleytestified he intended to give Taylor only the belts he wastalking about that day, he was not so understood byTaylor, who understood he was given general permissionrelating not only to that day but to the future. Taylorcredibly testified that from then on he took such old beltsas he wanted without asking permission each time andwithout asking further permission of anybody.Taylor estimated that he may have taken as many as 25or 30 belts home in a year. He thought he might average2 a month, and that "maybe I would take 5 or 6 home atonce and then maybe I wouldn't take any for 6 months."There was no hint in the record of secrecy or theft inthese removals or the taking of the belts by the otheremployees named above. Under these circumstances it isinconceivable to me that over the years Kerley did notknow about and see employees removing the discardedbelts from the plant. Upon the entire record I do notcreditKerley's testimony that he never saw any employeeremoving belts who had not been given specific permissionand that he did not know Taylor removed any belts otherthan the time Taylor specifically asked for them severalyears ago.On April 3, 1969, in the performance of his dutiesLawrence Taylor removed and replaced six belts from themachines. He put string around them and put the bundleon his toolbox at the end of an alley. That morningSupervisor Swicegood told Superintendent Kerley thatTaylor was changing quite a few belts that day, butneither Swicegood nor Kerley said anything to that effectto Taylor. Kerley asked what Taylor was doing with theold belts and Swicegood replied he did not know. Kerleysaid we will find out. At noontime Superintendent Kerleysaw the bundle of belts on Taylor's toolbox and thenasked Swicegood if he knew what Taylor had done withthe belts, if Taylor had asked for them, and if Swicegoodhad given them to Taylor. Swicegood answered allquestions in the negativeKerley told Swicegood that hewas going to observe who took the belts out because noone had asked him for them, and that he was going totalk to whoever started to leave with the belts at the endof the shift, which was 3 p.m. Of course at this timeKerley knew or strongly suspected that it was Taylor whoplanned to take the belts home, for he knew they were onTaylor's toolbox and that Taylor had removed a numberof belts from the machines that morning.At about 2.50 p m that day a company vice presidentrang for Kerley on another matter, and Kerley toldSwicegood that if he was not back by quitting timeSwicegood should "try to catch" anybody leaving with thebelts and tell him Kerley wanted to talk with him. Therecord contains no suggestion that Kerley thought orsuspected it would be anybody other than Taylor.About 3 p.m. Swicegood accosted Taylor as the latterstarted to leave the plant openly carrying the belts.Swicegood told Taylor that if he was going to take thebeltshome he would have to see Kerley about themTaylor replied he had asked Kerley for the belts.Swicegood disputed this and repeated that he would haveto talk to Kerley if he wanted to take them. ThereuponTaylor threw the belts on the floor next to the wall awayfrom the door and, showing anger, said that he would nottake the belts, that he wouldn't ask Kerley for anything.Taylor added that if he ever saw anybody else taking beltsout of the mill he would have Evans Kerley back in"court" again. This was an obvious reference to anotherLabor Board proceeding He said he had asked Kerley forthe belts a long time ago. He looked at his watch and saidthat he was not going to talk to Kerley on his own time,that he would talk to him tomorrow on company time ifKerley wanted to. Then Taylor left.When Kerley returned from the vice president's office afew minutes later, Swicegood told him of his conversationwith Taylor.Shortly after the beginning of the morning shift at 7o'clock the following morning, April 4, 1969, Kerley andSwicegood went over to Taylor and Kerley engagedTaylor in conversation about the belts. Kerley askedTaylor why he had not come to him and asked him forthem. Taylor stated that he had asked for them. Kerleyasked, when. Taylor replied that it had been a long timeago, "before we started to organize." Kerley said theywere not talking about a long time ago, but about thesebelts you were dust taking. Taylor said that Kerley hadhad it in for him every since we started to organize themill, that Kerley would not be talking to him as he was ifTaylor was a "company man." Kerley replied that allemployees working for the Company are "company men." 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor asked what about all the other employees who hadbeen taking belts home, and specifically referred to GillisTaylor. Kerley said that about a year ago Gillis had askedhis permission to take belts home. Taylor observed thatthat was a long time ago, too.During the conversation Kerley told Taylor he wasgoing to discharge him, and that he could get hisdischarge slip and final paycheck at 8 o'clock, roughly ahalf to three quarters of an hour hence. The dischargeslip,signed by Kerley, dated April 4, and handed toTaylor about 8 a.m., gave as the reason for the discharge:He was caught starting out of the Plant with someCompany property.Asked on the witness stand why he discharged Taylor,SuperintendentKerley, saying nothing about the abovereason, replied:.Because he refused to talk to me any further aboutthe belts.And because:He was real irritated: He was mad about it and herefused to discuss it any further.At the hearing Kerley and Swicegood asserted, andTaylor denied, that during the terminal interview Taylorearly said that he didn't want to talk about those belts,and later that he would not talk about those beltsanymore. Respondent's answer asserted that Taylor wasdischarged:Because hewas apprehended in the act of removingcompany property without permission, coupled with hissubsequent insubordinate and defiant conduct.It is clear to me upon the entire record that if Kerleyand Swicegood had thought alleged insubordination hadanything to do with the discharge, that reason would havebeen assigned in the discharge slip deliveredtoTaylorwithin the hour of the event. Because of its omission fromthe discharge slip I believe and find that on the morningof the event the supervisors did not consider Taylor'sconduct insubordinate and that insubordination was not areason for the discharge. Further, by his demeanor Taylorimpressed me as a credible witness and I credit his denialthat during the terminal interview he said he would nottalk about the belts anymore. Kerley did not undertakeduring the conversation to talk with Taylor about theindividualbeltsTaylor had started out with the daybefore,althoughKerley had them close at hand. Itappears to me, and I find, that insubordination as areason was simply an afterthought utilized to buttress thedefense.Why did Respondent handle this Taylor discharge as itdid,by lying in wait and intentionally creating aconfrontationwithTaylor, by intentionally creating anincident and putting Taylor on the defensive over thebelts,when for years employees had been taking removedbeltsfrom the plant with impunity, with express orimplied permission, and with, as I find upon the entirerecordconsideredasawhole,theknowledgeofmanagement.When Swicegood first concluded on April 3thatTaylorwas changing "quite a few" belts, hadRespondent been nondiscriminatorily disposed towardsTaylor, Swicegood could so easily have talked the matterover with Taylor and discussed with him whether he washaving any special trouble with the machines or the belts.Instead heconfided his thought only to SuperintendentKerley.Kerley's behavior on April 3 shows that he suspectedTaylor of dishonesty, of removing good belts from themachinesso he could take them for his own use. Kerleytestified that he had a short glimpse of the belts lying onTaylor's toolbox and thought some of them were stillusable.Had he been nondiscriminatorily disposed towardTaylor,no reason appears asto why Kerley did not thenand there undertakea discussionwithTaylor as toTaylor's intentionsand the condition of the belts. The factthat Taylor's dander was up when he sensed entrapmentas Swicegood stopped him that afternoon is no evidence atall that Taylor would have refused todiscussthe belts ifthe subject had been raised with him in the ordinarycourse of the day's employment relationship and withoutfirstentrapping him. The record contains no hint thatTaylorwas a difficult employee or that Kerley orSwicegoodwould have encountered any difficulty indiscussingthe belts with him if they had tried to do sowithout first putting Taylor on the defensive.The fact that Respondent intentionally created aconfrontation,an incident,with Taylor, who had been atrusted employee for 16 years, within a few weeks afterthe hearingbefore Trial Examiner Frey in which Taylortestified adversely to Respondent, is weighty evidence tome that Respondent was out to "get" Taylor because hegave testimony under the Act and because Taylor wasassistingthe Union. No other reason appears in the recordastowhy,otherwise,Respondentcreatedthisconfrontation.' The timing of this confrontation soon afterTaylor gave testimony and the way Swicegood and Kerleyhandled the matter of the belts,isconvincingtome thatthey were out to "get" Taylor, to find a pretext, and sawand accepted an opportunity to do so on April 3.Upon the above facts and considerations and upon thepreponderance of the credible evidence in the entire recordconsideredasawholeIbelieveandholdthatRespondent's asserted reasons for the discharge of Taylorwere pretexts, and that the real reasons for the dischargewere toeliminatea strong prounion employee in order todiscourage employees from joining or supporting theUnion, and to eliminate Taylor because he gave testimonyunder the Act, Respondent thereby violating Section8(a)(4), (3), and (1) of the Act.4'Respondent had recently learned that the price of leather was going up,but Kerley and Swicegood had not mentioned this factto Taylor, althoughthey had mentioneditto otherfixers.Kerley testified that this lettercaused no change in companypolicy abouttaking beltsfrom the plant.At the hearing Respondent introduced into evidence the sixbelts Taylorhad removed and was carryingout. Fourwitnessesbesides Taylor testifiedas to the condition and usabilityof each belt, RespondentcontendingTaylor shouldnot have removed someof them because they were stillusable.As neitherSwicegoodnor Kerleyexamined thebeltsbeyond acursory glance prior to the discharge and made no closestudy of theirusability on the machines, I find it unnecessaryto burdenthisDecision bysettingforth thisevidence I have,however, closelyconsidered it. In sum itshowed thatdifferentpeople had differing judgments basedupon differingaspects ofthe belts. One of thebelts appeared reasonably new to all fourof the witnesses,but it had oil on itTaylor testified the belt feltto him asthough it had dressing on it,and that ifoil gets ona belt treated withdressing it won't pull the machine.There was contradictory testimonyabout different though unidentified dressings and theireffect upon the beltsand the machines.This showedsome fixersbelieved inand used a dressingand some did not. Kerley does not authorizethe use ofdressings but hedoes not penalize those who use them.There wasalso conflictingtestimonyas to the effect and desirability of scrapingoil off the belts. All of the beltswere and are soaked with oil It appears to methatRespondent wasattempting at the hearing to "second guess"Taylor's judgment concerningremoving these belts,which it didn'tdo in the planton April 3and 4 anddidn't do with other fixers, as has beenset forth above. Even if Taylormade a mistake of judgment, this did not provethat Taylor was a thiefand should have been treated as a suspectedthief by Respondent To benoted is that the belts never left the plant, that Respondenthad them at all ROANE HOSIERY, INC.C. Discharge of Sidney W. WebbAs has been seen above the Board has found in 169NLRB No. 146 that in April 1967 Kerley threatened todischargeWebb if he continued to talk with otheremployeesabout theUnion and its organizationalactivities.Prior to his discharge April 14, 1969,Webb hadworked for Respondent for some 18 years.TheGeneralCounsel contended thatWebb wasdischarged because of his union activities, which have beenset forth above, and because he filed the charge andtestified in the secondcase againstRespondent beforeTrialExaminer Frey. This contention would have beenpersuasive to me if Webb had been a credible witness. Byhis demeanor at the hearing and on the witness standWebb did not impress me as an honest and trustworthywitness.He impressed me as a very weak witness, notcompletely certain of his own memory and conveying theimpressionthathewas not certain of his owntrustworthinessasawitness.He was confronted byoverwhelming evidence by Respondent.Webb was a fixer on the second shift (3 p.m. to 11p.m.), with the responsibility of taking care of 90 knittingmachines.By the credible testimony of six witnesses,'Respondent proved that on April 14 Webb neglected hisduties for a long period of time, possibly aslong as anhour or more, which he spent away from the alleysbetween the rows of machines he was supposed to attend.When at about 4:30 that afternoon knitter Lawsonreported to Supervisor Thomas that he needed help, thathe had a number of machines down and could not getthem going, and that one had been down 40 minutes,Thomas checked Webb's machines and counted eight ofthem down and all eight flagged, which was a sign fromthe knitter to the fixer that a machine needed attention.Lawson told Thomas, according to the latter's creditedtestimony, that one machine -- number 20 in row 17 -had been down for 40 minutes.Thomas found Webb in the restroom sitting on abench.Thomas asked Webb what he was going to doabout those machines that were down. Webb replied thathe didn't know any were down and that he had just comeinto the restroom. They went back to Webb's machinesand Thomas reminded Webb that he had previouslywarned Webb that if he found him loafing in the restroomanymore he would discharge him for loafing. Webb didnot deny that he had been previously warned. Thomasthen dischargedWebb, telling him to return the followingmorning and see Superintendent Kerley. Then ThomasaskedHead Fixers Hall and Isham to fix Webb'smachines. It took the two of them nearly an hour to getall the machines running, including machine number 20 inrow 17. Hall and Isham credibly testified that when theytook over there were seven or eight machines flagged.On April 16 Webb received his discharge slip in themail, signed by Kerley and giving as the reason for thedischarge:Discharged for excessive loafing in restroom withmachines down. He has been warned of this many timesbefore.Beforeme Webb denied that he had been previouslywarned about excessive loafing in the restroom withtimes after that,and that Respondent never chose to use them again on themachines or to see if they would pull themachinesat sufficient speed.'Harlan Thomas, Thomas Lawson, James Settles, William AndersonDavid Hall, and Roy Isham.123machines down. SupervisorHarlanThomas crediblytestified that several times he had "gotten after"Webbbecause he didn't spend the necessary amount of time inhisalleys,and that, specifically onMarch 6, 1969,Thomas went into the restroom to get him and warn himthat if he ever "had to come after him any more" hewould "discharge him for loafing in the restroom." Oncross-examinationWebb did not deny but said he did notremember having this March 6 conversation with Thomasonly 3 months before. Webb testified that he did notremember Thomas' telling him he was spending too muchtime away from his machines and that if he didn't stop ithe would be discharged.Webb testified that "if it hadhappened I don't remember him telling me." Webb addedthat "I am not denying it. He might have said it, but Idon't remember it if he said it."Webb admitted that in the trial before Trial ExaminerFrey he had been accused of being away from his workstation excessively, but before me he denied admittingbefore Trial Examiner Frey that he sometimes was absentfor an hour. Then Respondent cited passages from thetranscript of the earlier hearing in which Webb testifiedthat although he didn't remember staying in the restrooman hour, he could have done that on more than oneoccasion, and that while in the restroom he was talking toemployees about any subject including the Union but wasnot talking about his machines or his work.Ihold that Respondent was out to "get" Webb becausehe gave testimony under the Act and because he had andwas assisting the Union, just as it was out to "get"Taylor, as found above. This finding concerning Webbwas amply borne out by the record. As the Board foundincase 169 NLRB No. 146, in April 1967 Kerleythreatened to discharge Webb if he continued to talk withother employees about the Union and its organizationalactivities.As there was no proof that this threat was everwithdrawn or abandoned, it revealed Kerley's continuingstate of mind up until at least the hearing herein, whichincluded time within the 10(b) period.Webb testified that on April 14, 1969, after he went towork at the beginning of the 3 p.m. shift, he performedhis work until going into the restroom not more than 5minutes before Superintendent Thomas arrived, that justbefore he went into the restroom he checked his machinesand found them all functioning and with no flags raised.On credibility grounds I do not credit this testimony atall. In this connection, the other fixer on whose machinesWebb worked, James Settles, credibly testified that he sawWebb only once at the beginning of the 3 p.m. shift onApril14,and did not see him thereafter; and afixer-learner,William Anderson, credibly testified that hesawWebb only at the beginning of the shift thatafternoon; that from where Anderson worked he wouldhave seen Webb if Webb had been in his aisles workingand that he didn't see Webb but the one time.'A young man, John E. Love, testified for the GeneralCounsel that he inspected Webb's machines four times aday to see that there were no runners or bad mesh in thestockings being produced, and that he spent his breakswithWebb. Love testified that when Love worked for theCompany, which was only from December 2, 1968, untilFebruary 24, 1969,Webb was always in the alleyschecking his machines. This testimony does not controvertthe events of March 6 and April 14, 1969, found above,'Anderson also testified that once, on an undisclosed date, Settles askedhim to work on one of Webb's machines because, Settles said, he could notfind Webb. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDand does not change my conclusions reached herein.DespiteKerley's intent to dischargeWebb for unionactivities, I find and hold upon the preponderance of theevidence in the entire record considered as a whole that,for reasons best known to him, Webb opened himself uptoo widely, loafed on the job and neglected his duties onApril 14, 1969, and previously, and that this was thereasonRespondent discharged him, which was dischargefor cause. Under all the circumstances this discharge wasnot in violation of the Act and I recommend that thecomplaint be dismissed as to Webb.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringin-connectionwithRespondent'soperations described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIrecommend the customary broad cease-and-desistorder and the affirmative relief conventionally ordered incases of this nature, where Respondent's unfair laborpractices were of a character which struck at the roots ofemployee rights safeguarded by the Act.To remedy its discriminatory discharge of Lawrence T.TaylorRespondentwillberequiredtoofferhimreinstatement to his former or substantially equivalentposition, without prejudice to his seniority or other rightsand privileges, and to make him whole for any loss of paysuffered by reason of the discrimination against him bypaying to him a sum of money equivalent to the amounthe normally would have earned as wages from the date ofhis discharge, April 4, 1969, to the date of the offer ofreinstatement, less his net earnings during such period.The backpay shall be computed on a quarterly basis in themanner prescribed by the Board in F.WWoolworthCompany,90NLRB 289, with interest thereon at 6percent as ascertained by the formula adopted inIsisPlumbing & Heating Co.,138 NLRB 716.As provided in the Woolworth case, I recommendfurther that Respondent make available to the Board,upon request, payroll and other records in order tofacilitate the checking of the amounts of backpay due.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following.CONCLUSIONS OF LAW1.RoaneHosiery,Incorporated,ofHarriman,Tennessee, is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.InternationalUnion of District 50, UMWA, is aabor organization within the meaning of Section 2(5) ofthe Act.3By discriminatorily discharging Lawrence T. Taylorbecause of his union activities and because he gavetestimony under the Act and in order to discourageemployees from joining or supporting the Union,Respondent violated Section 8(a)(4), (3), and (1) of theAct4.The aforesaid labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the preponderance of theevidence in the entire record considered as a whole, Irecommend thatRoaneHosiery,Incorporated,ofHarriman, Tennessee, its officers, agents, successors, andassigns, shall:ICease and desist from.(a)Discriminatorily discharging employees because oftheir union activities in order to discourage employeesfrom joining or supporting the Union, and because theygive testimony under the Act.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistany labor organization to engage in concertedactivities for the purposes of collective bargaining or othermutualaid or protection, or to refrain from any or allsuch activity.2.Take the following affirmative action, which I findwill effectuate the policies of the Act.(a)Offer to Lawrence T. Taylor reinstatement to hisformerorsubstantiallyequivalentposition,withoutprejudice to his seniority or other rights and privileges,and make him whole in the manner prescribed in theportion of the Trial Examiner's Decision entitled "TheRemedy" for any loss of earnings suffered by reason ofthe discrimination against him.(b)Notify Lawrence T. Taylor if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d) Post at its plant or plants in Harriman, Tennessee,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirector for Region 10 (Atlanta, Georgia) after being dulysigned by Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.''In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas takento complyherewith." ROANE HOSIERY, INCConcerning the dischargeofWebbIrecommend thatthe complaint be dismissedAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL offer to Lawrence T Taylor immediate andfullreinstatementtohisformerorsubstantiallyequivalent position, without, prejudice to his seniorityand other rights and privileges previously enjoyed, inaccordancewith the recommendations of the TrialExaminer's Decision.WE WILL notify Lawrence T Taylor if presentlyserving in the Armed Forces of the United States of hisrighttofullreinstatementuponapplicationinaccordancewith the Selective Service Act and theUniversalMilitaryTrainingandServiceAct,asamended, after discharge from the Armed Forces.WE WILL make whole Lawrence T Taylor for anylossofpay suffered by him by reason of thediscrimination practiced against him, in accordancewith the recommendation of the Trial Examiner'sDecisionWE WILL NOT discriminate against any employeebecauseofhisunionmembership or activities or125because he has given testimony under the NationalLabor Relations Act1.-WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in -the exercise of theright to self-organization, to form labor organizations,to join or assist International Union of District 50,UMWA, or any other labor organization, to bargaincollectivelythroughrepresentativesoftheirownchoosing, and to engage in other concerted activities forthepurposes of collective bargaining or any othermutual aid or protection, or to refrain from any and allsuch activities.All our employees are free to become or remain, orrefrainfrombecomingorremaining,members ofInternational Union of District 50, UMWA, or any otherlabor organizationROANE HOSIERY,INCORPORATED(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 701, 730PeachtreeNE , Atlanta, Georgia 30308, Telephone404-526-5741